EXHIBIT A
01!"#$ÿ&'"(ÿ'(
    2345ÿ788322793 ÿ41 1 1 ÿÿ 9ÿ4389ÿ
[FILED: APPELLATE DIVISION - 1ST DEPT 07/01/2021
NYSCEF DOC. NO. 5
                2
                                                ÿ5
                                      05/15/2021 12:14ÿ
                                                 09:34 PM8
                ÿ SUMMARY STATEMENT ON APPLICATION )#"#*+#&ÿ
                                                     FOR
                                                                     
                                                               !"#$,ÿ-.-
                                                                                                                                      2021-01695
                                                                                                                 RECEIVED NYSCEF: 07/01/2021
                                                                                                                                  06/03/2021
                              EXPEDITED SERVICE AND/OR INTERIM RELIEF
                                                         (SUBMITTED BY MOVING         PARTY)


      Date : 05/15/ 2021                                                                              Case # 2021 -01695

      Title     Rahul Manchanda , Appellant                                            Index / Indict/Docket #
      of
       Matter   Douglas Senderoff , Respondent

                                     Order        [ ]             Supreme       0        county   New York
      Appeal                         Judgment     Q     of        Surrogate’   sEH
      by Appellant              from Decree      | |              F amily      Q         Court entered on   03/01         , 20   21

       Name of                                                                           Notice of Appeal
       judge Richard     G. Latin                                                                     /i
                                                                                         filed on _05 _3_                ,2021
       If from administrative determination , state agency

      Nature of CIVIL      TORTS
      action
      or proceeding
                               order
       Provisions of           judgment      appealed from
                               decree




                                      appellant
      This application by             respondent        is for   EMERGENCY NOTICE OF MOTION FOR STAY
                OF PROCEEDINGS AND TEMPORARY RESTRAINING ORDER PENDING THE
                CONSIDERATION OF THE APPEAL PER CPLR §§ 5518, 5519 and 2201

       If applying for a stay , state reason why requested   ( a) likelihood of success on merits , (b) irreparable

       injury in absence of injunctive relief, and (c) balancing of the equities between the parties.
       Can't wait 6 weeks because Deposition on 5/28 & Post EBT Answers Due 3 Mos Ago

       Has any undertaking been posted    No                                             If “ yes ” , state amount and type




      Has application been made to                                     If “ yes ” , state
      court below for this relief _Np                                  Disposition
      Has there been any prior application                             If “ yes ” , state dates
                          \o
      here in this court J|                                            and nature




      Has adversary been advised                                       Does he/she
      of this application _Y6S_                                        consent   Unknown
                        Attorney for Movant                                            Attorney for Opposition



Name Rahul Manchanda, Esq.                                                            Justin Mercer

Address Manchanda Law Office PLLC                                                     Lewis & Lin LLC

30 Wall Street, 8th Floor , Suite 8207                                                77 Sands Street , 6th Floor

New York, New York 10005                                                              Brooklyn, NY 11201

Tel . No . ( 212 ) 968-8600                                                           (718 ) 243-9323



Appearing by Microsoft/ Zoom/Skype/Any




                                                  ( Do not write below this line )
DISPOSITION

    Interim stay denied pending determination by the full bench




                                                                                                      June 29, 2021
                                                                   Justice                                          Date

Motion Date         7/19/21               Opposition        7/12/21                  Reply               7/19/21

EXPEDITE                            PHONE ATTORNEYS                                  DECISION BY
                                                                                                RD
ALL PAPERS TO BE SERVED PERSONALLY .
                                                                                             Court Attorney




                                                                                                                       " Revised 10 /19"
01!"#$ÿ&'"(ÿ'(ÿ
    2345ÿ788322793ÿ41 1 1 ÿÿ 9ÿ4389ÿÿ5)#"#*+#&ÿ
                                                    ÿ8 !"#$,ÿ-.-
                                                                
s¥´µ¶§·ÿ¦ª
  tuvwxÿzv{ÿ|}~ÿ}z|ÿuv~ÿ
 ÿÿÿ
          ¶«ÿ¥ª«ÿ¬¯¯
                                 ÿxÿ                                ¤¥¦§¨ÿ¥ª«ÿ¬­®­¯°±®²¬³
                                                                                 ÿÿ
                                                                           ¸§¶§¤¹§¦ÿ¥´µ¶§·ºÿ²­±¬¯±®²®¬
                                                                            ÿ¡ÿ
                                                                                              ÿ
       1234565ÿ78249ÿ8 ÿ9 5ÿ19 95ÿ8 ÿ5ÿ84ÿ
       782 9ÿ8 ÿ5ÿ84ÿ
              ÿ
          ÿ                                                   ÿÿÿÿ
          82 1ÿ15 548 ÿ6ÿÿ                               ÿÿ
          ÿ                                                     #$%&'ÿ()ÿÿ*+,+-./,0*1ÿ
          ÿ ÿ ÿ ÿ ÿ                                   ÿ
          ÿ                                                     ÿ
          ÿ                                                   ÿ
          ÿ                                                     234567ÿ38ÿ7249:ÿ
          4 2ÿ6 7  ÿ51ÿÿ                                  ÿ
          ÿ                                                     ;<=>ÿ?@A>ÿ2<>ÿBBCÿ
          ÿ ÿ ÿ ÿ !!"ÿ                                    ÿ
                                        ÿ                         ÿ
       ÿ
              EF7G?7ÿ4GH7ÿ234567ÿIJKIÿIJ&ÿLMIJM$ÿMNÿKÿIOP&ÿQ(RSÿ(TÿK$ÿ8454ÿ(TÿIJ&ÿ($(OKUV&ÿ
       4MQJKO%ÿÿKIM$ÿ%PVSÿ&$I&O&%ÿM$ÿIJ&ÿ(TTMQ&ÿ(TÿIJ&ÿ7V&OWÿ(TÿIJ&ÿ7(POIÿ($ÿ6KOQJÿ*ÿ,0,*ÿÿ
       KI&%)ÿ6KOQJÿ,ÿ,0,*ÿ
       ÿ XO((WVS$ÿ&Lÿ(OWÿ
       ÿ
                                                     5#1ÿYÿ#ÿ7ÿ
                                             ÿ
                                                     XS)ÿÿZ[Zÿ]^[ÿ_!`a!`ÿÿ
                                                     ÿ
                                                     KM%ÿÿM$ÿ5Nbÿ
                                                     cPNIM$ÿ6&OQ&Oÿ5Nbÿ
                                                     .*ÿ3O(NR&QIÿ1IO&&Iÿ1PMI&ÿ.00*ÿ
                                                     XO((WVS$ÿÿ**,0*ÿ
                                                     9&V)ÿde*.fÿ,g-h1-,-ÿ
                                                       K')ÿde*.fÿ,g-h1-,iÿ
                                                     5jKMV)ÿ%KM%kMKLQ(Q(jÿ
                                                     ÿ lPNIM$kMKLQ(Q(jÿÿ
       ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                     mn^[!ÿn`ÿÿ
       ÿ
       98)ÿÿ
       68 47 ÿ ÿ4823ÿ
       48X549ÿÿ 481         ##8ÿ51ÿ
       -0ÿKVVÿ1IO&&Iÿoÿ.ÿV((Oÿ
                         pq
        &Lÿ(OWÿ&Lÿ(OWÿ*000+h,,0+ÿ
       5jKMV)ÿÿOK$%O(NMrVM(kOKVVRVKLQ(jÿ
       ÿ
       mn^[!ÿn`ÿ!!"ÿ


                                               ®ÿ»¼ÿ°
                                               ÿ¢£ÿ
á¯"#$%ÿ
   â°ã±üä²å³ÿûÿ
             ´ÿèäéÿêëìíÿîëïèðêÿîãäìíÿñ
             æÿ¶²·ÿ¸¹º»ÿ¼¹½¶¾¸ÿ¼±²º»ÿ¿
  ÉØÙÚËÛÿÊÎÚÏÿÉÎÏÿ×Ô
  ú9           $ÿÿ
                0ÿúÿ0ÿ88
                                      òÀóÁñ¿ôÂóÁôÃñ¿ôÃõÂÿñ¿öÄæ´ôÅòÂÿ÷ÆøÇ                                     ùúûüýÿúÿ0ÿ12324563718
                                                                                                             ÈÉÊËÌÿÉÎÏÿÐÑÒÑÓÔÕÒÖÐ×
                                                                                                             ÿÿ !
                                                                                                       &$'ÿ"#$%(ÿ
                                                                                                       ÜËÚËÈÝËÊÿÉØÙÚËÛÞÿÖÓÕÖÐÕÒÖÒÐ
                                                                                                        ü üùüûÿú9 ü ÿ7467363731
                                                                                                                          
          ÿ
          ÿ                     "  ÿ)ÿÿ) ÿ)) ÿÿ *ÿ+,ÿ                                                     ÿ
                                           *ÿ+,ÿ )+ÿ
          " )-  ÿ. ÿÿ).ÿ                                                              ")ÿ              . ÿ). ÿ!/ÿ
          ÿ ÿ ÿ                                                                       0123456ÿÿÿÿ                            ÿÿ
          8888888888888888888888888888888888888888888888888888888888888888888888888888888889ÿ ÿÿ. :ÿÿÿ               ;<=<>?@=A;Bÿ
            EFGHIJKÿKLMELNFOOPÿ                                                                  ÿ                           ÿ
            ÿ                                                                                    ÿÿ). ÿ )  ÿ        A= @
                                                                                                                           ;;@=A=;ÿ
            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿQRSTUVTWWPÿÿ                    ÿ                           ÿ
            ÿ                                                                                    ÿÿ). ÿ ÿÿ          ÿAACÿ
          ÿ
          ÿ




                                                       8ÿXÿ8ÿ                    ÿ               ÿ                           ÿ
            NJYGIÿZJM[YJMEJPÿ                                                                           .. ÿDÿ ÿ ÿ
            ÿ
            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE\W\U]SUV^ÿ
                                                                                                             ). ÿ
          8888888888888888888888888888888888888888888888888888888888888888888888888888888889ÿ ÿ
          ÿ




          _`\ÿWaRRabTUcÿ\8WTR\]ÿ]adef\UVgPÿRTgV\]ÿhiÿMjK[LOÿ]adef\UVÿUefh\kl                         ÿZaVTaUÿAACmÿnCPÿn<PÿnnPÿnoPÿn?P
          ÿ




          nBPÿoAPÿo;Pÿo=Pÿo>PÿoCPÿo<PÿonPÿooPÿo?PÿoBPÿ?APÿ?=Pÿ?>Pÿ?CPÿ?<Pÿ?nÿ
          b\k\ÿk\S]ÿaUÿV̀TgfaVTaUV                ÿa@Wakÿ                                   ÿÿÿK_NpqLÿQILJEpMHKÿ                   ^ÿ
          ÿ rstuvwxÿytzx{t|u{ÿ}t~xuvÿu}                                 ÿÿyvxz~
                                                                                    ÿtuyxzxu~xÿ|vÿ|tz}xzx}vÿwvÿÿs|uv|yyt
                                                                                                                             ÿ v|tuÿ
           szuvv     ÿÿ
                          t  ÿ  ÿ
                                                 ÿÿu} ÿ| ÿÿ{zuvx}v ÿÿ
                                                                              tvwxxÿvxuvv ÿwv} ÿxyxu}uvÿw
                                                                                                                ÿxÿ
           szx~}x}    ÿux|
                                ÿ vw|uÿ} ÿtÿÿyvwx}ÿvxt ÿÿ
                                                              yxz|~xtÿÿÿ
                                                                         y~tst ÿÿyvw|t
                                                                                        ÿz}xzÿ|vwu ÿtv|~xtÿÿ
                                                                                                            yxuvzÿ
           vwx} ÿxyxu}uv~   ÿts|x|ÿ vws ÿz|tz~ÿtzvt ÿz}xz}ÿvx}ÿ {v ÿÿxÿ ~xxz   ÿÿÿu}ÿ
           xzz     ÿÿÿu}|
                                      ÿÿÿ
                                        v|yzvwxzÿÿ
                       ÿ
                       v    ÿwvÿvwt{w}ÿxyxu}uvÿzxstu}x}t   ÿu
                                                                            ÿ z~w ÿÿv  ÿÿts|uv|yyz
                                                                                                           ÿÿxxvÿ
           ytzv ÿwxs  ÿzt}~v|tut ÿÿy}t~xuv}  ÿvx}¡ÿxsvxxz   ÿ¢ÿ ÿu}|
                                                                                 ÿuvxzzt{vtz|x} ÿvx}~ÿ vtxz¢
                                                                                                                ÿÿ
           ÿ}xyxu}uvÿÿ    |tz}xzx}vÿÿtszt|}xy ÿÿu}~ÿtsxvxz ÿxstuxv
                                                                                  ÿÿts|uv|yy} ÿt~xuvÿzxxvÿ
           u}|  ÿuvxzzt{vtz|xÿszt|}xs  ÿ|uv|yyÿ|vw|
                                                           ÿÿ vux ÿ|vÿÿÿ
                                                                          tz|yutuxÿszt|}x  ÿuÿyy|zv|tuvÿÿ
                                                                                                              tvwvÿ
           xyyx~vÿ|vw|u   ÿ}ÿtÿÿyvwx}ÿvxtÿÿyxz|~xt ÿÿÿ
                                                              y~tst  ÿÿyvw|t
                                                                              ÿz}xzÿ|vwuÿtv|~xt ÿÿ
                                                                                                  yxuvzÿtvwxz|xÿ
           }xyxu}uvÿÿ    |szx~}x}yÿztt ÿyyxz|u{|
                                                     ÿ vuxv ÿxv|tu ÿÿvvwxv
                                                                               ÿ|xtÿÿyvz|ÿÿÿ
                                                                                              |v|yzvwxzÿ
                       ÿ
                       v    ÿwvs
                                        ÿ|uv|yy
                                                 ÿssxzy  ÿtzwÿ|xÿ|uv|tu ÿxytzxvÿz|tÿut ÿÿzxytzx£¤
                                                                                                          ÿ ¥¦ ÿ§¨ÿ
           ¦©¦ªÿu}|    ÿÿÿ
                           v|yzvwxzÿÿ
                       ÿ
                       v    ÿwvÿ}xyxu}uvÿssxzy  ÿtzw
                                                               ÿ|xÿ|uv|tu ÿxytzxvÿz|ÿtut ÿÿzxytzx£¤
                                                                                                          ÿ ¥¦ ÿ«¨ÿ
           ¦©¦ª¨ÿtvwxz|x}    ÿxyxu}uvÿÿ |szx~}x}yÿztv  ÿxv|y|u{
                                                                        ÿÿvvwxv
                                                                              ÿ|xtÿÿyvz|¬ÿÿÿ
                       ÿ
                       ÿvwvs|uv|yyÿtv|tuÿytzÿ~tvÿ|ÿ{zuÿvx}sÿzuvÿvtÿ          ÿ  ÿvt
          ÿzx|zxs|uv|yyytzÿ~vÿxsxuxÿzxtuÿ|u~zzx}|uzxv|tuvtvw|t           ÿ v|tu|uÿvwxÿvtvÿ
           tuvÿtyÿ­¬ÿÿuÿ}ÿ|vÿ|ÿyÿÿ zvwxzÿ ÿ                                                        ÿ
          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿvwvÿsxuvÿtyÿvw|~tvwÿxÿ}x|xzx}ÿvtÿ~tuxÿytzs|uv|yyu}ÿz|vvxuÿ
          szttyÿtyÿ~wÿsxuvÿwÿxÿszÿt|}ÿx}ÿvtÿvwxÿxz®tyÿzv|vw|uÿÿÿ}ÿyvxz                                          ÿ
          xz|~xÿtyÿÿ~tsÿtyÿvw|ÿtz}xzÿ|vwÿutv|~xÿtyÿxuvzÿu}ÿ|vÿ|ÿyÿzvwÿxz
                                                                        ÿ
           ÿ                                                                                                          ÿ
           23435674829ÿÿÿ ÿ ÿ ÿÿ  ÿ ÿÿ                                             "#$%ÿ2ÿ&ÿ4ÿ
            ÿÿÿ88!ÿ
          ÿ
                                                                 ÿ)*ÿ
                                                                 ÐÿßàÿÒ4
                                                                 3ÿÿ
ºìûüýîþÿíñ
   »¼½¾¿
           ÿÁ½ÂÿÃÄÅÆÿÇÄÈÁÉÃÿÇ¼½ÅÆÿÊ
            ÿÿÿÿÿ
  ¢±²³¤´ÿ£§³¨ÿ¢§¨ÿ°­
  ÓâãäÕåÿÔØäÙÿÓØÙÿáá
            ýòÿìñòÿóöö
                                    ËÌÊÍÌÍÊÍÎÿÊÏ¿ÍËÿÐÑ                      ëìíîïÿìñòÿóôõôö÷øõùóú
                                                                                           ¡¢£¤¥ÿ¢§¨ÿ©ª«ª¬­®«¯©°
                                                                                           ÒÓÔÕÖÿÓØÙÿÚÛÜÛÝÞßÜàÚá
                                                                                     ÿîýîë0îíÿìûüýîþ
                                                                                     µ¤³¤¡¶¤£ÿ¢±²³¤´·ÿ¯¬®¯©®«¯«©
                                                                                     æÕäÕÒçÕÔÿÓâãäÕåèÿàÝßàÜßÜàÜÚ
                                                                                                    1ÿùôøóöøõùõó
          ÿ
          ÿ _`ab`baÿT\[TcÿdNÿT\eÿeWeNTÿT\[TÿTdZefOÿY[OZeNTÿdUÿNQTÿZ[gecÿT\eÿhfeSiÿQjÿT\eÿhQRSTcÿRYQNÿ
          UeSWdPeÿRYQNÿ\dZÿQjÿ[ÿPQYOÿQjÿT\dUÿQSgeSÿLdT\ÿNQTdPeÿQjÿeNTSO[
                                                                       ÿNgÿ[Nÿ[jjdSZ[TdQNÿQSÿ[jjdg[WdTÿSePdTdNVÿ
          T\ej[PTQjURP\NQN;Y[OZeNTcU\[ffeNTeS[kRgVZeNTdNj[WQSQjT\eYf[dNTdjj[                ÿNg[V[dNUTU[dgÿ
          PQRNUefÿdNÿT\eÿ[jQSeU[dgÿURZlÿ[NgÿdTÿdUÿjRST\eSÿ
          ÿ
                  _`ab`baÿT\[TcÿYSQQjÿQjÿY[OZeNTÿU\[ffÿmeÿYSQWdgegÿTQÿT\eÿhfeSiÿQjÿT\eÿn[STÿ[NgÿUeSWdPeÿ
          RYQNT\ehfeSiQjT\ehQRSTU\[ffmeZ[gedN[PPQSg[NPeLdT\T\eYSQPegRSeUUeTjQST\dNT\eÿ
          opqrqsqtÿqvÿwqxpryqxz{ÿ|v}ÿwqxvr~ÿwt{pÿopqs{}xp{zÿqpÿt{srpqvs|tt~ÿt{}ÿw|z{z[PPeUUdmfe
          45ÿ578ÿ9:;<=>=?@AÿB4@8ÿC?ÿ578ÿDCEF5GHÿI8JH=58ÿ45ÿ578ÿ4KKF8HHLLLMNOPQRSTUMVQWXURYPTZ[N\]M^ÿ
                  ÿ
          ÿ nf[dNTdjjÿU\[ffÿUeSWe[P  ÿÿQYOQ  ÿÿjT\dUQÿSgeSÿLdT\NÿQTdPeQÿÿ
                                                                        jeNTSOQ ÿNT
                                                                                  ÿ\eg
                                                                                     ÿejeNg[NTÿLdT\dNÿÿ
          g[OUQÿÿjT\ee
                     ÿNTSOQÿÿjT\dUQ
                                  ÿSgeSMÿÿ
          ÿ
          ÿ \eÿÿZQTdQNÿdUÿgeNÿdegÿdNÿ[fÿfÿQT\ÿeSÿSeUÿÿ   YePTUcÿT\dUPÿQNUTdTRTeUT\egePdUdQN[NgQSgeSQjT\e ÿ
          ÿ       PQRSTM
          ÿ
          ÿ
                  474'74842ÿ
                     * ÿ
                                    ÿÿ               ÿ         ÿÿ ( )(ÿ
                                                                        ) ÿÿ*)ÿ+ÿ
                                    ÿÿ               ÿÿ         ÿ          ),%-ÿÿ234356729ÿ
           ÿ .ÿ  /ÿ             ÿ ÿ
                                    ÿ   ÿ)" ÿ     ÿ ÿÿ       ÿ ÿ
                                                                0ÿ  1)ÿ)" )*) ÿ     ÿÿ ÿÿ
           ÿ                        ÿ  * ÿ       ÿ    ) ÿ 0ÿ  * ÿ)ÿ"*ÿ              ÿ * ÿ
           "")*) /ÿ            ÿ ** ÿ ÿ ÿ ÿ         ÿ 2)*ÿ ÿ                  ÿÿ
            .ÿ)ÿ""")* /ÿ   ÿ ) ÿ*  7  ) ÿ ÿ ))3ÿ"")* *ÿ          ÿ    ÿ




           ÿ                                                                                     ÿ
           23435674829ÿÿÿ ÿ ÿ ÿÿ  ÿ ÿÿ                        "#$%ÿ4ÿ&ÿ4ÿ
            ÿÿÿ88!ÿ
          ÿ
                                                      2ÿ34ÿ÷
                                                      «ÿ¸¹ÿ«
                                                      ÝÿéêÿÝ
